 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDPublic Pontiac,Inc.and I. J.Wilson,an Individual.Case 13-CA-8151October 8, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIApractices, I heard this case at Chicago, Illinois, on March 6,1968The only substantive allegation of the complaint was thatthe respondent had discharged 1. JWilson, one of itsemployees, in violation of Section 8(a)(1) or (3) of the Act.Subsequent to the hearing, counsel for the General Counseland for the respondent filed briefs with the Trial Examiner.Upon the record so made, and in view of my observation ofthe demeanor of the witnesses, I hereby make the followingfindings of fact-On June 11, 1968, Trial Examiner William Seagleissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party filed excep-tions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Exam-inerORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner Upon a charge filed onDecember 4, 1967; a complaint issued on January 12, 1968 bytheRegional Director of Region 13, and the answer of therespondent denying the commission of any unfair laborIThese terms are defined in Article II, Sections 1, 2, and 3 of theagreementSection I provides"The term 'utility employees' shallapply to employees who wax, shine, buff, or otherwise polish vehicles orwho spray,or otherwise apply undercoating to vehicles,occasionallydrive vehicles for purpose of receipt on delivery,assist toward buildingmaintenance or perform other semiskilled tasks necessary to theDealer's operation."Section 2 provides "The term 'washers'shall applyto employees who wash or otherwise clean vehicles." Section 3provides"The term, 'garage attendants'shall apply to employees whodo clean-up work, to night men,to vehicle movers within or upon theITHE RESPONDENTThe respondent, Public Pontiac, Inc. (hereinafter referred toasPublic Pontiac), is anIllinois corporation, which, at allmaterial times, has maintained its principal office and place ofbusiness at 3150 West Ogden Avenue, Chicago, Illinois, whereithas been engaged in the sale and servicing of new and usedautomobiles.Duruig the past calendar year, the respondent, in the courseand conduct of its business operations, sold and distributedautomobiles, the gross value of which exceeded $500,000.During the same period of time, the respondent receivedautomobiles valued in excess of $100,000, and these auto-mobiles were transported to its place of business in interstatecommerce directly from places outside the State of Illinois.The respondent admits that all material times it has been anemployer engaged in commerce within the meaning of Section2(6) and (7) of the Act, and I so findIITHE LABOR ORGANIZATION INVOLVEDExcavating, Grading, Asphalt, Private Scavengers and Auto-mobile Salesroom Garage Attendants Local Union No 731,affiliatedwith the International Brotherhood of Teamsters(hereinafter referred to as Local 731), is a labor organizationwithin the meaning of Section 2(5) of the Act The respondenthas at present a collective-bargaining agreement with Local731, covering its utility employees, washers, garage attendantsand parts department employees 1 The term of this agreementis from July 1, 1967, to June 30, 1969III.THE ALLEGED UNFAIR LABOR PRACTICEA.The Dischargeof WilsonIJ.Wilson, the charging party in the present case, thelegality of whose discharge is in issue, was employed as one ofabout 12 garage attendants or porters, whose duties includedgetting new cars ready for delivery by washing them, puttingon their hub caps and antennae, and removing the plasticcoverings from their upholsteryDealer's premises,and to otherswho may beassigned to miscellaneouswork of an unskilled nature " Article II,Section 8 of the agreementfurther provides"Any personwho performs work described in theabove classificationsfifty percent (50%) or more of his working timeshall be eligible for membership in the Union" Under ArticleIII of theagreement,wages in these classificationsfor the yearcommencing July1, 1967, were fixedas follows $2.52 an hour for utility employees,$2 42 an hour for washers,and $2.32 an hour for garage attendants, anda 10-cent-an-hour raiseon July 1, 1968,was also providedHowever,Public Pontiac did not actually employ any"washers."173 NLRB No. 24 PUBLIC PONTIAC119Wilson had been employed by Public Pontiac in December1965, and he was classified as a garage attendant, being paid atthe rate of $2 32 an hour. He worked under the generalsupervision of Stanley Unhock, the service manager, but hewashed and prepared new cars for delivery when directed to doso by Arthur Markman, the new car sales manager. New carswere stored in two warehouses in the vicinity of PublicPontiac, and when Markman was ready to deliver a particularcar, he would hand a slip indicating its stock number and colorto one of the portersWhen Wilson first started to work for Public Pontiac-heworked on the late shift from noon to 9 p.m.-Markmanthought that the firm had found what he described as "adiamond in the rough." But after several months Markmanfound that he had to be on Wilson's back all the time to getsomething done. "He was looking," testified Markman, "forways to not have to do things as opposed to getting them donewhen you asked him to do it " Markman related one incidentin particular to illustrate the trouble that he had with Wilson.Markman asked Wilson to polish a car but Wilson objected."You can't polish the car The car has to be buffed out "Markman insisted that the car be polished but Wilson refusedto do so, and Markman had to call the general manager to getWilson to follow his instructions It turned out that polishingwas all that the car required Markman also complained aboutWilson a number of times to Unhock, the service manager, andNewell, the fleet manager also complained to Unhock thatWilson was not getting his cars ready for delivery when he gavethem to him.About a month and a half before his discharge, whichwould be about the middle of October 1967, Wilson wastransferred by Unhock to the early morning shift, which beganearly in the morning (probably at 9 a.m.) and ran to 6 p.m.Wilson did not accept the transfer, however, with good graceHe wanted to know why he was being transferred, although itmade no difference to him whether he worked on the earlymorning shift or the late shift As Wilson testified:Q. Did you want to stay on at night?A Well, it didn't make me no difference, but I justdidn't understand why that was being didWilson testified also that when he asked Unhock why he wasbeing transferred the latter shouted at him.Along about this same time Wilson filed a complaint withthe Fair Employment Practices Commission that the porterswere not being paid in accordance with the requirements ofthe contract between Public Pontiac and Local 731. It wasWilson's contention that the porters should be paid $2.52 anhour because they were in fact washing and polishing cars.When Maurice Kay, who is one of the owners of PublicPontiac, and also the secretary -treasurer of the corporation,received the complaint from the FEPC, he called Wilson intohisofficetodiscuss it.Waldorf, the president of thecorporation, was also present at this interview, which, Wilsontestified, occurred on October 16 Kay told Wilson that theporters were being paid in accordance with contract require-ments and that they would get a 10-cent-an-hour raise on July1, 1968, as provided in the contract, but that if he had anycomplaint, he was free to take it up with the union. Wilsonobjected to the further discussion of his complaint becausetwo of the porters were off that day. Kay then contacted KentGuido, the union's representative, to inform him of thecomplaint, and the latter came out to Public Pontiac to talk toWilson, who again refused to do so unless the other porterswere present. About a week later, a meeting was held todiscuss the complaint at which there were present not onlyWilson, two of the porters, and Guido but also Unhock andLester Barnett, one of the managers of Public Pontiac Guidotook the position in discussing the complaint that the porterscould not be paid as washers or polishers because they didnot perform such work during at least 50 percent of their time,and the porters, except Wilson, agreed with Guido. WhenWilson persisted in maintaining that the porters did do washingand polishing more than 50 percent of their time, Guido toldhim that he could take the complaint up with the NationalLabor Relations Board Under date of November 21, 1967,Wilson filed a charge with the Regional Office of the Board inChicago, alleging that Local 731 had refused to process hisgrievance protesting inadequate pay 2At about 10 a in., on November 30, 1967, the day ofWilson's discharge, he was engaged in wiping down some newcars in the new car department of Public Pontiac When Wilsonsaw Unhock, he complained to the latter that he had only beenpaid for working 34'% hours during the previous week, whichwould be the week ending November 24, although he hadworked 36 hours that week Unhock told Wilson to pull histimecard, so that they could find out how many hours he hadworkedWilson then decided to make a telephone call to theNational Labor Relations Board but, while he was doing so,Markman approached him and gave him a slip to pick up a carfrom one of the Public Pontiac warehouses Since Wilson wasattempting to get through to the Board, he asked Willie Lacey,one of the other porters to pick up the car wanted byMarkman, the car being, apparently, a black and yellowPontiac, and Lacey agreed to do so. While Wilson was stillwaiting to complete his telephone call, Markman came upbehind him with the customer who had purchased the car,which Wilson had been sent to pick up, and, according toWilson,Markman shouted across to him in a loud tone ofvoice, "I want that car done"; thereupon he turned around andsaid to Markman with a soft voice, "Mr. Markman, you doesn'thave to holler at me. All you have to do so ask me what to do,and I do it" but Markman shouted again in a loud voice, "Iwant that car did", during this interchange, there were present,in addition to Markman and the customer, James Henry, whois one of the Public Pontiac's service writersMarkman, Unhock and Henry gave an altogether differentversion of this incident. Markman was, of course, involved init, and Henry witnessed it but Unhock merely testified to whatMarkman had told him about it immediately after its occur-renceAccording to Markman, he gave Wilson the slip to pick upthe car between 9 30 and 10 a.m., after about 10 minutes hadelapsed he saw Wilson in the garage and was very muchsurprised to see him, since he knew that it should have takenWilson 20 minutes to go for the car and return, he askedWilson whether he had brought the car back already andWilson explained that he had sent Lacey for it; he reprovedWilson for sending Lacey to get the car but told him to get towork on the car as soon as it came in; 10 minutes later hefound the car at the head of the car wash rack but Wilson wasat the other end of the building, still trying to make histelephone call; he waited until Wilson got off the telephone,and then told the latter that he must have the car for which2 The charge was docketed as Case 13-CB-2335. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople were waiting, as he walked away some 30 or 40 feet,Wilson shouted across to him "If you paid me what you aresupposed to be paying me, you wouldn't have to tell me allthese things twice"; when Wilson made this remark there werepresent a mechanic and a woman customer, who was waitingfor her car to be serviced, but the people for whom the newcar was intended whom he identified as a husband and wifewhose names he did not know, were waiting in the showroom;he then went to Unhock and told the latter what Wilson hadsaid, and commented to him that it was impossible to workwith Wilson.The testimony of Unhock concerning what Markman toldhim about Wilson's conduct is in close agreement withMarkman's Unhock testified that Markman reported to himabout Wilson between 10-30 and 11 30 am., and that afterabout 15 minutes he called Wilson who was getting ready towash the car and discharged him for his insubordinationtoward Markman, after Wilson had admitted that he had madethe remark attributed to him by MarkmanHenry, the service writer, corroborated the testimony ofMarkman concerning the incident Henry's version of Wilson'sinsubordinate remark was: "If you pay me enough money, so Ican get the job done," and he fixed the time of theconversation between Markman and Wilson as between 9.30and 10 a.m , and the place as the service area of the new cardepartment where a woman customer was waiting for service.Wilson gave quite a different account than Unhock concern-ing the reason for his discharge by the latter. According to'Wilson, after he had been summoned to Unhock's office, thelatter closed the door, pulled his timecard out of his pocketand banged it down on the desk, asking what was wrong withhis timecard. The rest of the interview is best given in Wilson'sown words-I said, "Well, Stan," I say, "I am shortSo he commences to bang it down on the desk with ashouting voice saying, "You are not short."I said, "Well, Stan," I say, "I am short "He say, "I said the timecard doesn't lie You are not shortNow, here is your timecard, and get out of here."I said, "Well, Stan," I say, "I am short."He just kept banging on the desk, with a shouting voice,saying that I am not short, "here is your timecard. Get outof here. You no longer work for Public Pontiac "So at this time I says to him, I said, "Well, Stan, I say, "Ihaven't did nothing "I said, "But now,if you dust got to have a fit, you have toSo he replied, "Yes, I will." [emphasis supplied ]According to Wilson's further testimony he then went backto the garage and started working on the car he was gettingready when Unhock came downstairs3 and told him, "I saidleave that car alone You no longer work for Public Pontiac",he kept working on the car, notwithstanding the fact thatUnhock had fired him, and had repeated what he had saidabout not working on the car; a few minutes later Unhock,who had left, came back with Mitchell Rosenberg, thebrother-in-law of Waldorf, and the general manager of PublicPontiac, who also told him that he was no longer working forPublic Pontiac; he then asked Rosenberg to give him a letterstatingwhy he was no longer working for Public Pontiac,Rosenberg agreed to give him such a letter but the lettermerely read as follows3Unhock's officewas upstairs.November30, 1967TO WHOM IT MAY CONCERNThis is to inform you that I. J Wilson has been dis-charged as of 11.30 a m on Nov 30, 1967Public Pontiac, Inc.Stanley UnhockService ManagerAfter his discharge, Wilson called the union, and Kent Guidocame to Public Pontiac for a meeting, which took place onDecember 1 in Barnett's office, and at which Wilson andUnhock were also present. According to Wilson, when hecomplained at the meeting that Unhock had fired him for noreason at all, the latter shouted "I doesn't have to give you noreason", Guido then interposed, and told Unhock, "that'swrong, you have to give a man a reason," whereupon Unhockstated that Markman had told him that Wilson had insulted acustomer, and that this was the reason for his discharge; heinsisted, however, that he had been discharged because he hadcomplained about the shortage in his paycheck, then Guidoasked him to step out of the room, and when he returnedGuido told him that Pubhc Pontiac would not take him back,being "hardheaded and stubborn"; and when Guido asked himwhat he was going to do, he replied, "I am going to fight it."Unhock testified, however, that he had explained at themeeting that the reason for Wilson's discharge had beeninsubordination, and that he had told Guido exactly what hadtaken place, and Guido agreed that there had been just causefor the discharge.After both counsel for the General Counsel and for therespondent had rested their cases, the former called as arebuttal witness one Alphonso Cook, who testified that he wasthe customer who had purchased the black and yellow Pontiacon the day of Wilson's discharge and proceeded to attempt tocorroborate the latter's testimony that he merely protestedagainst being hollered at. According to Cook, who worked atnight at a place called Automatic Delivery, he arrived at PublicPontiac at 8 or 8 30 a m. in order to trade his 1967 CatalinaPontiac for a 1968 Pontiac, he was in such a state ofsleeplessness that if he had not stayed on his feet and keptmoving he would have fallen asleep, Markman waited on him,and he expressed an interest in a Grand Prix model butMarkman convinced him, apparently, that this model would betoo expensive for him, and, after haggling for about half anhour, he settled on a 1968 Bonneville model; Markman thengaveWilson a slip for the car but Wilson asked an "oldergentleman to pick up the car"; after about 10 or 15 minutesthe car pulled in through the service door but it was put at theend of a line of cars, and, after waiting about 10 minutes hereminded Markman that he was waiting for his car, and sincehe worked at night, he would like to get home and get somesleep; so Markman hollered across to Wilson to get the carcleaned up but Wilson was on the telephone, and Markmanhollered at Wilson again to get the car ready, whereupon thelatter said to Markman, "you don't have to holler at me If youwant me to do something, you just ask me and I will do it";Wilson then got into the car, backed it out of the service door,and came `round the garage and pulled the car up to the washrack; as Wilson was getting out of the car, he shook Wilson's PUBLIC PONTIAChands, and remarked to the latter, "you work for these peopleand they drive you", while all this was happening he did notsee anyone else, whether a customer or Henry; after this he didnot see Wilson again.As the evidence had shown that there were two compressorsin the service area of Public Pontiac, and that these madeconsiderable noise, so that it was necessary to talk somewhatloudly to be heard, this factor was explored during Cook'scross-examination, as follows:Q.Was there a lot of noise at the time (during theinterchange between Markman and Wilson)9A. During what time?Q.During this mcident9A No, not at that time. No.Q. Between Markman and Wilson-during the conversa-tion between Markman and Wilson?A What you meanWhen they was shouting[emphasissupplied] ?Q.Was there any noise, machinery or anything likethat?A Well, you could hear what each other was saying. Ididn't hear no machines running, no. I know I didn't hearnone. They could have been but I-you, they ain't cross mymind that I hear them You know what I mean, ifsomebody speak, why I was standing right next to him. Ifsome machine was running I don't know nothing about itB Concluding FindingsCounsel for the General Counsel correctly submits that thecrucial issue in this case is whether Wilson, when asked byMarkman to wash a customer's car on November 30, merelyprotested against being shouted at, or demanded that he bepaidwhat he was entitled to before he would comply withMarkman's order. If the respondent's witnesses are to bebelieved,Wilson was not only insubordinate but impudentlyso.But this is not the conclusion of counsel for the GeneralCounsel who, for some strange reason, argues that "this mightpossibly be held to be insulting to the customer who waswaiting for the car and a possible justification for discharge."How Wilson's conduct could be deemed insulting to thecustomerisdifficult for me to understand, annoying, it mightbe but insulting, it could hardly be. The only reason that thispeculiar semantic argument is made by counsel for the GeneralCounselwould seem to be that he wishes to denounce as"preposterous" the "belated" contention of the respondentthat Wilson was discharged for insulting a customer when "thevery customer who (sic) Wilson is alleged to have insulted andwhose car Wilson is alleged to have refused to take care of,actually shook Wilson's hand and congratulated him on hisbehavior in the face of Markman's shouting."The argument of counsel for the General Counsel thatWilson was discharged for insulting a customer is based onWilson's testimony that this was the false reason finally givento him by Unhock in the meeting of December 1 that was heldto discuss his discharge. But this is wholly inconsistent withthe testimony of Unhock, and it is difficult to believe that hewould have given a reason that made so little sense, semanti-cally or otherwise, for it could not possibly have been the realreason.121Counsel for the General Counsel stakes his whole case onthe allegedly corroborative evidence of Alphonso Cook. Butthe first difficulty with this approach is that there is evidence,offered also to corroborate Markman, namely, the evidence ofHenry offered by the respondent. Counsel for the GeneralCounsel, speaking of Cook, argues. "He is the one witness inthe case who has no possible motive for not telling the truth.Cook has no connection with Wilson." Henry is, to be sure, anemployee of the respondent and Cook does not appear to haveany discoverable or demonstrable connection with Wilson. ButCook, like Wilson, is a Negro, and conceivably, Cook's motivecould be found in the sentiment of racial solidarity. On theother hand, Henry is not necessarily discredited because he,too, is a Negro, and an employee of the respondent. I amrendered suspicious of Cook, moreover, by the very circum-stance on which counsel for the General Counsel places somuch reliance, namely, the alleged fact that Cook shookWilson by the hand, and congratulated him on his behavior, forthis conduct of Cook, if it actually occurred, reveals a spirit ofactivepartisanship rather than disinterestedness. There is,however, an even more cogent reason for distrusting theevidence of Cook Serious doubts are raised by his physicalcondition on the morning that he bought his new Pontiac. It isapparent from his own testimony that he was then in such astate of weariness that he could hardly keep his eyes open, andthat he could stay awake only as long as he kept moving. Thisstatemust have imparied his powers of observation andrecollection.In addition, there are serious discrepancies between Cook'stestimony and the testimony not only of the respondent'switnesses but also of Wilson. In his own testimony, Wilsonnever mentioned driving the car around to the wash rack, asCook did, and since Wilson had induced Lacey to go for thecar, which was immediately needed, it is reasonable to supposethat Lacey would have driven it to the wash rack as he came inwith itWilson also did not mention in his testimony thatCook shook him by the hand, either before or after the car hadbeen driven to the wash rack.Among the serious discrepancies are also the sequence ofthe events and the circumstances of the sale of the automobileinvolved.According to Cook, he arrived at Public Pontiacbefore 8 a in , and he bought the new car after about one-halfhour of bargaining. He also manifested a desire to have the carimmediately, and it should not have taken more than 20minutes to bring the car over from the warehouse. Yet Wilsonwas not discharged until 11.30 a.m. The confusion mounts asone considers the conflicts in the evidence relating to suchquestions as who sold what car to Cook and who was presentwhen Wilson was ordered to get and prepare the car for thecustomer. The testimony of Markman is that it was not he whosold the car which he was attempting to get Wilson to prepare,and that the purchasers of this car were a husband and wifewho were waiting for it in the salesroom. According toMarkman also, there was present, during his acrimonious verbalexchanges with Wilson, Henry, a mechanic and a womancustomer who was waiting for her car to be serviced. All this ishardly reconcilable with the testimony of Cook that it wasMarkman who sold him his 1968 Bonneville and that duringthe latter's exchange with Wilson, he did not see any othercustomer or Henry, although Cook did not deny that Henrycould have been present. Although the testimony of Wilsonand Cook is in agreement, seemingly, as to the colors of the carthat Cook purchased that morning, their descriptions do not 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDseem to be in total agreement.4 It is quite possible that in sucha large agency as Public Pontiac two cars were sold thatmorning Another possibility is that if Cook was actually thecustomer who purchased the car which Wilson was ordered towash that morning he may have been present the first time butnot the second time that Markman ordered Wilson to do soThis, in effect, is really Cook's testimony. Markman testified, onthe other hand, that Wilson's impudent remark was made thesecond time that he spoke to him, and after the car was at thewash rack If this was so, Cook was testifying with respect toWilson's first rejoinder to Markman. This would not rule outWilson's impudence when Markman spoke to him the secondtime when Cook, admittedly, was no longer presentIn his attack on the credit of the respondent's witnesses,counsel for the General Counsel berates them for attemptingdeliberately to conceal the identity of the purchaser of the carwhich Wilson was to have serviced, although counsel neverhimself revealed how he managed to foil this nefarious plot. Itisclear, however, from the testimony of Markman that noBoard investigator ever asked any representative of therespondent for the name and address of the purchaser of thecar which Wilson was to have serviced The failure to volunteerthis information can hardly be equated to deliberate conceal-ment.In any event, assuming that Cook was the customer, it isapparent that his testimony has elements that damage ratherthan help the General Counsel's caseApart from the fact thatCook's testimony does not really corroborate Wilson's, whosetestimony is different from the former's in several vitalrespects, there is at least one important respect in which itcorroboratesMarkman's testimony. The clear implication ofCook's testimony is that Wilson in talking back to Markmanwas also shouting rather than speaking with "a soft voice."Ifind on the basis of my observation of Wilson, and on thebasis of his record as revealed, for the most part by his owntestimony at the hearing, that when Markman asked him towash the car he spoke to the latter neither with a soft voicenor with soft words. Wilson's own testimony shows him to beacantankerous individualwho was quite capable of theimpudence and insubordination with which he is charged Hemanifested his cantankerousness early in his employment whenhe had insisted on buffing a car when he had been ordered topolish it, and by raising a fuss over his transfer from one shiftto another, although the transfer made no difference to himThe record does not show affirmatively whether he was rightin his interpretation of the contract provisions relating to paybut neither does it show that the respondent was wrong.5 Therecorddoes show, however, that Wilson was wrong incomplaining on the day of his discharge that he had not beenpaid for hours that he had worked the previous week. Indeed,his cantankerousness was manifested to the greatest degree onthe very day of his discharge He seemed to be behaving as ifhe could do as he pleased. He was making telephone calls tothe Regional Office of the Board not only during his workingtime but also at a time when he knew that his services wereurgently required, and, although his laches should have puthim in a defensive posture, he chose to talk back to hissuperiorEven if he talked back with a soft voice he was guiltyof a piece of effrontery under these circumstances, whichincluded neglect of his work, and disobedience to orders. Evenmore significantly he manifested his impudence during hisinterview with Unhock in the course of which he had remarkedto the latter in insisting on the shortage in his pay that Unhockcould have a fit if he had to Finally, Wilson displayed hiscantankerousness in the very moment of his discharge. Sackedby Unhock, he went right on working, and Unhock had tosummon the general manager to make the discharge stick Imust conclude, therefore, that Wilson was discharged becauseof his insubordination and impudence on the day of hisdischarge rather than because of any concerted activity inwhich he may previously have been engaged.CONCLUSIONS OF LAW1Public Pontiac, Inc , is an employer engaged in com-merce or in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.Excavating,Grading,Asphalt, Private Scavengers andAutomobile Salesroom Garage Attendants Local Union No.731, affiliated with the International Brotherhood of Team-sters, is alabor organization within the meaning of Section2(5) of the Act.3By discharging I. J. Wilson on November 30, 1967, therespondent did not discriminate with respect to his hire ortenure of employment, and did not, therefore, commit anyunfair labor practice affecting commerce within the meaningof Section 8(a)(3) of the Act.RECOMMENDED ORDERIn view of my findings of fact and conclusions of law, Irecommend that an order be entereddismissingthe complaint.4 Wilson testified that the car was "a yellow'68 black vinyl top car,"5Counsel for the respondent asks that official notice be taken of thewhile Cook testified that the color of the car which he purchased wasdismissal of Wilson's charge against the union but the file is not available"black and yellow."inWashington, D C